FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JULIAN YACOB PARASIAN,                            No. 09-71785

               Petitioner,                        Agency No. A096-497-428

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Julian Yacob Parasian, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Gormley

v. Ashcroft, 364 F.3d 1172, 1176 (9th Cir. 2004), and we deny the petition for

review.

      Substantial evidence supports the agency’s finding that, even if Parasian

were credible and had established harm rising to the level of persecution, he failed

to show that the harm he suffered in Indonesia was on account of a protected

ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481-84 (1992) (evidence must

compel the conclusion persecutors are motivated by a protected ground);

Bolshakov v. INS, 133 F.3d 1279, 1280-81 (9th Cir. 1998) (concluding petitioners

failed to show extortion was on account of an enumerated ground). In addition, the

record does not compel the conclusion that Parasian established a well-founded

fear of future persecution because, even as a member of a disfavored group,

Parasian did not present evidence of individualized risk. See Lolong v. Gonzales,

484 F.3d 1173, 1179 (9th Cir. 2007) (en banc). Further, substantial evidence

supports the agency’s finding that Parasian did not demonstrate a pattern or

practice of persecution of Christians in Indonesia. See Wakkary v. Holder, 558

F.3d 1049, 1060-62 (9th Cir. 2009). Accordingly, Parasian’s asylum claim fails.




                                          2                                    09-71785
      Because Parasian did not establish eligibility for asylum, he necessarily fails

to meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of Parasian’s CAT claim

because he failed to establish it is more likely than not he will be tortured if

returned to Indonesia. See Wakkary, 558 F.3d at 1068.

      We grant the government’s motion to strike the appendix from Parasian’s

opening brief. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (the

court may not consider evidence that is not part of the administrative record).

      PETITION FOR REVIEW DENIED.




                                            3                                      09-71785